Exhibit 10.1

Binding Commitment Letter

March 20, 2019

 

The purpose of this letter is to memorialize in writing your binding commitment
to make a loan to One Stop Systems, Inc., a Delaware corporation, (the
“Company”), in a principal amount of at least $2,000,000 (the “Loan”), on the
terms and conditions described in this letter agreement.

By countersigning this letter agreement, you hereby agree as follows:

1.You, in your individual capacity or affiliated entities (the “Lender”), commit
to making the Loan to the Company, at the sole discretion of the Company, on or
before April 1, 2020.  The Company will provide written notice to you at least
ten (10) business days prior to the required funding date.

2.The principal amount of the Loan will be no greater than $2,000,000, which the
Company may access in whole or in part in its sole discretion.  The Loan with
have an origination fee of 1.0% earned at execution of this commitment later and
payable to the Lender in cash or, at the discretion of the Company, in shares of
the Company’s common stock valued at the fair market value of the Company’s
common stock on the date hereof, payable at the time of funding.  Lender will be
provided 10% warrant coverage on the amounts funded under the Loan, priced at
the fair market value of the Company’s common stock on the date of such funding.

3.A monthly loan commitment fee of 0.25% of the Loan will accrue and be payable
to the Lender on the later of (i) the end of the term of this letter agreement,
(ii) upon funding the Loan, or (iii) upon termination of this letter agreement
by the Company.  The commitment fee will be payable in cash or, at the
discretion of the Company, in shares of the Company’s common stock.

4.Company shall provide to Lender monthly financial statements due on a timely
basis after the close of each month.

5.In the event the Company enters into any loan agreement granting a senior
secured interest in the Company’s assets, the Lender shall be paid in full
concurrent with the closing of such agreement.

6.The Loan will be made on the terms and conditions set forth in the form of
Senior Secured Promissory Note attached hereto as Exhibit A, with a stated
principal amount equal to the principal amount of the Loan (the “Note”).  All
obligations under the Note shall be secured by the Company’s execution and
delivery to Lender of a Security Agreement the form of which is to be negotiated
in good faith between Company and Lender within thirty (30) days following the
execution of this letter agreement granting to Lender a first priority security
interest in and to the assets of the Company (the “Security Agreement”).  On the
date when the Loan is funded to the Company, the Company will execute and
deliver the Note (with a stated principal amount equal to the principal amount
of the Loan) and Security Agreement to the Lender.

7.This letter agreement supersedes all prior discussions, agreements and
understandings (whether written or oral) between the Company and the Lender with
respect to the subject matter hereof and contains the sole and entire agreement
of the Company and the Lender with respect to the subject matter hereof.

8.This letter agreement shall be binding upon and inure to the benefit of the
Company and the Lender and their respective heirs, executors, administrators,
legal representatives, successors and assigns.

9.This letter agreement shall be governed by and construed in accordance with
the internal laws of the State of California applicable to a contract executed
and to be performed in such state, without giving effect to the conflicts of
laws principles thereof.

--------------------------------------------------------------------------------

10.This letter agreement may be executed in two or more counterparts and by
facsimile, each of which shall be considered an original instrument, but all of
which together shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been and executed and delivered by
each of the parties hereto.

11.This letter agreement may not be amended or modified except by a written
instrument signed by each of the parties hereto, nor may any of the terms of
this letter agreement be waived except by a written instrument signed by the
party waiving compliance.

12.The Company may terminate this letter agreement at any time upon notice to
the Lender.

13.Each of the parties to this letter agreement, acknowledges and agrees that
such party fully understands such party’s right to discuss all aspects of this
letter agreement with an independent attorney, and that to the extent, if any,
such party has desired, such party has availed itself of this right, such party
has carefully read and fully understands all of the provisions of this letter
agreement, and such party is voluntarily entering into this letter
agreement.  The provisions of this Agreement have been carefully negotiated by
the parties, and such parties do not intend that laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this letter agreement, and therefore waive their effects.

If the terms and conditions set forth in this letter agreement are acceptable to
the Lender, please acknowledge your acceptance of and agreement with such terms
and conditions by executing this letter agreement in the space provided below
and returning a countersigned copy to the Company.

Sincerely,

ONE STOP SYSTEMS, INC.,

a Delaware corporation

 

 

By:

John Morrison, Chief Financial Officer

Date:

 

 

ACCEPTED, ACKNOWLEDGED AND AGREED TO:

 

 

By:

 

 